Daniels, J.,
(dissenting.) I think the injury was produced in part by the carelessness of the plaintiff in placing his elbow outside of the elevator. That was his own act, even if it was for the adjustment of his suspender. In making the adjustment, reasonable care, which he was bound to observe, required that he should keep his arm inside the elevator. His failure to do that was the fault of himself, without which the accident could not have occurred, and for that the defendant should not be held responsible. The judgment should, on that account, be affirmed.